COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00310-CR
 
 



TRIMAINE MCCLARTY


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 362ND
 DISTRICT COURT OF DENTON
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          On July 26, 2010, appellant filed an
untimely second notice of appeal from his December 11, 2008 conviction.[2]  See
Tex. R. App. P. 26.2(a).  We informed
appellant that the second notice of appeal was untimely and gave him or any
other party ten days to respond showing grounds for continuing the appeal.[3]  Appellant filed a response, but it does not
show grounds for continuing the appeal.
          Accordingly, we dismiss this appeal
for want of jurisdiction.  See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519, 522–23
(Tex. Crim. App. 1996).
 
                                                                             PER
CURIAM
 
PANEL:  LIVINGSTON, C.J.; 
 
 
 
 
 
 DAUPHINOT and 
 
 
 
 
 
 GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 28, 2010




[1]See Tex. R. App. P. 47.4.


[2]See McClarty v. State, No.
02-09-00370-CR, 2009 WL 5149848 (Tex. App.––Fort Worth Dec. 23, 2009, no pet.)
(mem. op., not designated for publication) (dismissing first appeal as
untimely).  Mandate has already been
issued in the first appeal.


[3]Appellant’s
only remedy at this stage of the proceedings is to file a postconviction
petition for writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon 2005).